Matter of Jurado v Jurado (2014 NY Slip Op 05338)
Matter of Matter of Jurado v Jurado
2014 NY Slip Op 05338
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-02051
 (Docket Nos. V-2044-12, V-2136-12, V-2769-12)

[*1]In the Matter of Ada M. Jurado, petitioner, 
vLiana Jurado, respondent. (Proceeding No. 1)In the Matter of Liana Jurado, petitioner-appellant, vAda M. Galvez-Jurado, respondent. (Proceeding No. 2)In the Matter of Jesse Preston, petitioner-respondent, vLiana Jurado, respondent-appellant. (Proceeding No. 3)
Gary E. Eisenberg, New City, N.Y., for petitioner-appellant in Proceeding No. 2 and respondent-appellant in Proceeding No. 3.
John A. Kasinki, Newburgh, N.Y., for petitioner-respondent in Proceeding No. 3.
Jessica Bacal, Katonah, N.Y., attorney for the child.
DECISION & ORDER
In three related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Currier Woods, J.), dated February 1, 2013, as, after a hearing, denied her petition for sole custody of the subject child and granted the father's petition for sole legal and physical custody of the subject child.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In determining the custody arrangement that is in a child's best interests, the court must consider, among other things, the quality of the home environment, the ability of each parent to provide for the child's emotional and intellectual development, the financial status and ability of each parent to provide for the child, and the relative fitness of the parents (see Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947; Matter of Edwards v Rothschild, 60 AD3d 675, 677). "As custody determinations turn in large part on assessments of the credibility, character, temperament, and sincerity of the parties, the Family Court's determination should not be disturbed unless it lacks a sound and substantial basis in the record" (Matter of Tori v Tori, 103 AD3d 654, 655). Here, the Family Court's determination to award sole legal and physical custody of the subject child to the father had a sound and substantial basis in the record (see Matter of Edwards v Rothschild, 60 AD3d at 677).
DILLON, J.P., HALL, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court